In an action, inter alia, for contractual and common-law indemnification, the plaintiff appeals from an order of the Supreme Court, Kings County (Ambrosio, J.), dated May 24, 2006, which denied its motion for summary judgment, and granted that branch of the defendants’ cross motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In support of that branch of their cross motion which was for summary judgment dismissing the complaint, the defendants made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; see also Chapel v Mitchell, 84 NY2d 345 [1994]; National City Bank v New York Cent. Mut. Fire Ins. Co., 6 AD3d 1116 [2004]; Goldberg v American Home Assur. Co., 80 AD2d 409 [1981]). In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court correctly denied the plaintiffs motion for summary judgment and correctly granted that branch of the defendants’ cross motion which was for summary judgment dismissing the complaint.
The plaintiff’s remaining contentions are without merit. Miller, J.P., Goldstein, Skelos and Balkin, JJ., concur.